Oppenheimer SteelPath MLP Funds Trust Oppenheimer SteelPath MLP Select 40 Fund Oppenheimer SteelPath MLP Income Fund Oppenheimer SteelPath MLP Alpha Fund Oppenheimer SteelPath MLP Alpha Plus Fund Supplement dated December 6, 2013 to the Summary Prospectus This supplement amends the Summary Prospectus of each of the above referenced funds (each, a “Fund”), and is in addition to any other supplement(s). Effective February 3, 2014: 1. The first paragraph in the section titled “Purchase and Sale of Fund Shares” is deleted in its entirety and replaced by the following: Purchase and Sale of Fund Shares. You can buy most classes of Fund shares with a minimum initial investment of $1,000. Traditional and Roth IRA, Asset Builder Plan, Automatic Exchange Plan and government allotment plan accounts may be opened with a minimum initial investment of $500. For wrap fee-based programs, salary reduction plans and other retirement plans and accounts, there is no minimum initial investment. Once your account is open, subsequent purchases may be made in any amount. For Class I shares, the minimum initial investment is $5 million per account.
